r




                                                                                                      FILED
                                       UNITED STATES DISTRICT COURT                                     MAY 2 4 2011
                                       FOR THE DISTRICT OF COLUMBIA                              Clerk, u.s. Dlstrlct & Bankruptcy
                                                                                                Courts for the District of ColumbIa
         Barbara M. Bush,                       )
                                                )
                        Plaintiff,              )
                                                )
                 v.                             )       Civil Action No.            11     095~t
                                                )
                                                )
         U.S. District Courts for Maryland      )
         and Texas, et al.,                     )
                                                )
                         Defendants.            )




                                             MEMORANDUM OPINION

                This matter is before the Court on its review of the plaintiff s pro se complaint and

         application to proceed informa pauperis. The application will be granted and the complaint will

         be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

         dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

                Plaintiff, a resident of Hyattsville, Maryland, sues federal district courts in Maryland and

         Texas and the United States Congress. She challenges on constitutional grounds a presumed

         order of the United States District Court for the District of Maryland transferring her to "a federal

         prison, FMC, Carswell, in Ft. Worth Texas" for a mental health evaluation, even though she has

         not been convicted of a crime. Compl. at 2-4. Presumably, plaintiff has sued Congress for

         enacting the alleged constitutional statutes authorizing the court's action. Plaintiff seeks

         injunctive relief and $50,000 "for the illegal transfer and detainment and torture." Id. at 5. This

         Court lacks jurisdiction to review the orders of another district court. See 28 U.S.c. §§ 1331,

         1332 (general jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C.




    ~)
1994), cert. denied 513 U.S. 1150 (1995). A separate Order of dismissal accompanies this

Memorandum Opinion.

                                             VG-.